Citation Nr: 1611016	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  08-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, variously diagnosed as paranoid schizophrenia and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a dental disability for compensation purposes. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a dental disability for purposes of eligibility for outpatient dental treatment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to February 1979. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Oakland, California, regional office (RO) of the Department of Veterans Affairs (VA). 

In September 2014, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The Veteran's claim for service connection for a dental disability was developed as a single issue.  The Board notes that, in general, a claim for service-connected disability compensation for a dental disorder may also be treated as a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Cf. 38 C.F.R. § 4.15 (2015) (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (2015) (setting forth criteria for authorization of outpatient dental treatment).  However, entitlement to service connection for outpatient dental treatment was previously denied in a final March 1983 rating decision.  Accordingly, new and material evidence is needed to reopen that aspect of the claim.

In a December 2014 decision, the Board dismissed the Veteran's claim for service connection for bilateral hearing loss.  At that time, the Board remanded his remaining claims to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Veteran requested to testify during a hearing before a Veterans Law Judge conducted by videoconference.  As it has been over one year since his hearing before the undersigned, and giving him the benefit of doubt, his motion for a new hearing is granted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board in accordance with his February 12, 2016 Statement in Support of Claim (VA Form 21-4138).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




